Title: C. W. F. Dumas to William Short, 2 March 1787
From: Dumas, Charles William Frederick
To: Short, William



Monsieur
Lahaie 2e. Mars 1787

Cette nuit part pour Paris Mr. le Rh. Gr. de Salm, chargé d’affaires les plus importantes pour cette Republique et pour la France. Il aura la bonté de vous remettre une Lettre de ma part. Il auroit bien des choses à dire à S.E. Mr. Jefferson. Je l’ai averti qu’on étoit absent, mais qu’il pouvoit s’ouvrir à vous en toute confiance, comme s’il le faisoit à Mr. Jefferson lui-même. Celle-ci est pour vous prévenir que vous pouvez avoir la même confiance envers lui sur ce qu’il vous dira des affaires de la republique, de la France et de moi. J’ai l’honneur d’ être avec la plus sincere estime & considération Monsieur Votre trés humble et trés-obeissant serviteur

C. W. F. Dumas

